Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments
Applicant argues: para. 36 does not discloses activation and other amended features, see pg. 6-7 of the argument.
Examiner respectfully disagrees. Para. 36 discloses step 302 of Fig. 3, per Fig. 3, the start of the method 300, it has triggering input, trigger is consider as activation of the device. See the detail rejections based on the amendment. STAWISZYNSKI discloses activating (Fig. 3, method 300, start step, para. 31, as cited below, ie. dispatching a robotic drone will first be triggered, i.e. activated, by which it is communicable coupled) thermal imaging functions of the thermal imaging device (Fig. 10, step 314, para. 36), automatically in response to certain audio (as cited above, para. 31) being captured by the shoulder SM device or certain sensor data being generated by a sensor device (as cited above, para. 31, i.e. trigger from portable radio, features of method 300, sensors for detecting audio/video, ie. Microphone/cameras) of the shoulder SM device (STAWISZYNSKI, para. 36, i.e. determining a threshold distance, identifying and dispatching a robotic drone camera to the location of the user, access video).

Applicant’s the other amendment and the related arguments with respect to claims 1 have been considered. It is noted that the Examiner did consider the applicants amendment; however, the amendment does not require further search since the prior art of record do teach the additional limitations. The application is rejected while correlating the newly amended limitations. 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-13, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nai et al. CN202652444U hereinafter “Nai” (ISR), in view of  STAWISZYNSKI et al. (US 2021/0286980 Al, hereinafter “STAWISZYNSKI”).

Regarding claim 1, NAI discloses a method for operating a shoulder Speaker Microphone ("SM") device (NAI, abstract) coupled (as cited below) to a radio (Fig. 5, para. 39), 

    PNG
    media_image1.png
    651
    871
    media_image1.png
    Greyscale

comprising: using a speaker (fig.3, 9 - speaker and 8, 9- microphone) and 
a microphone (as cited below) of the shoulder SM device (fig.3, 9 - speaker and 8, 9- microphone) to facilitate auditory communications to and from a user (para. 3, i.e policemen, i.e. users) of the radio (fig.3, 9 - speaker and 8, 9- microphone); 
capturing thermal images by the thermal imaging device of the shoulder SM device (para. 34, i.e. camera 6 for capturing images or videos);
performing operations by the shoulder SM device to cause the thermal images (para. 18, i.e. streaming the video to the center controlling station, i.e. to the infrastructure RAN directly) to be streamed over a network (RAN as cited above for stream video, where RAN is disclosed as wireless infrastructure radio access network, i.e. a network).

However, STAWISZYNSKI discloses the thermal imaging device integrated with the shoulder SM device (as cited above in NAI) disposed in the housing (as cited above in NAI), activating (Fig. 3, method 300, start step, para. 31, as cited below, ie. dispatching a robotic drone will first be triggered, i.e. activated, by which it is communicable coupled) thermal imaging functions of the thermal imaging device (Fig. 10, step 314, para. 36), automatically in response to certain audio (as cited above, para. 31) being captured by the shoulder SM device or certain sensor data being generated by a sensor device (as cited above, para. 31, i.e. trigger from portable radio, features of method 300, sensors for detecting audio/video, ie. Microphone/cameras) of the shoulder SM device (STAWISZYNSKI, para. 36, i.e. determining a threshold distance, identifying and dispatching a robotic drone camera to the location of the user, access video).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.

Regarding claim 2, NAI discloses the method according to claim 1, wherein activation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device (NAI, para. 33, i.e. manual capturing images),

However, STAWISZYNSKI discloses the certain audio comprises a voice command and the certain sensor data comprising a location (STAWISZYNSKI, as cited above for distance activating i.e. capturing the imaging while within distance; Fig. 3, method 300, para. 31; STAWISZYNSKI, para. 36, i.e. determining a threshold distance, identifying and dispatching a robotic drone camera to the location of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.

Regarding claim 3, NAI further discloses the method according to claim 1, further comprising displaying the thermal images on a display integrated with the shoulder SM device in real-time or near real-time (NAI, para. 32, i.e. checking the images real-time with display integrated with the SM device).

Regarding claim 6, NAI discloses the method according to claim 1, wherein activation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device (NAI, para. 33, i.e. manual capturing images),
It is noted that NAI is silent about the alarm, alert or notification causes one or more individuals to be dispatched to the last known location of the injured or unresponsive person as claimed.
However, STAWISZYNSKI discloses the method according to claim 5, wherein the alarm, alert or notification causes one or more individuals to be dispatched (STAWISZYNSKI, para. 66, notification to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.

Regarding claim 8, NAI further discloses the method according to claim 1, further comprising storing the thermal images in at least one of a memory (NAI, Fig. 2, para. 29) local to the shoulder SM device and a remote datastore (NAI, para. 31).

Regarding claim 9, NAI discloses the method according to claim 1.
It is noted that NAI is silent about deactivating the thermal imaging device when the incident event is resolved, the user of the radio has checked-out of the incident event, or the shoulder SM device no longer resides at a location of the incident event as claimed.
However, STAWISZYNSKI discloses the method according to claim 1, further comprising deactivating (STAWISZYNSKI, para. 33, i.e. the camera needs to check the distance, and other criteria to see whether they should be activated, if not, then they will deactivate, even go into deactivate mode per the citation below) the thermal imaging device when the incident event is resolved, the user of the radio has checked-out of the incident event, or the shoulder SM device no longer resides at a location of the incident event (Fig. 3, per the disclosure of the STAWISZYNSKI, the activation of the camera is based on the threshold distance, when the camera is not within the threshold distance, according to step 304, it will not detect instruction or command, then the camera shall be deactivated, see para. 58, selective 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.



Regarding claim 10, NAI discloses the method according to claim 9.
It is noted that NAI is silent about wherein deactivation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device, automatically in response to a signal received from a remote device, automatically in response to a voice command, or autonomously based on location information claimed.
However, STAWISZYNSKI discloses the method according to claim 9, wherein deactivation (Fig. 3, per the disclosure of the STAWISZYNSKI, the activation of the camera is based on the threshold distance, when the camera is not within the threshold distance, according to step 304, it will not detect instruction or command, then the camera shall be deactivated, see para. 58, selective activating one camera, therefore deactivating the other cameras, the other cameras can be in inactive mode, i.e. deactivative mode) of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device, automatically in response to a signal (STAWISZYNSKI, para. 36, activating the camera when within the threshold distance) received from a remote device (STAWISZYNSKI, para. 74, command from central unit), automatically in response to a voice command, or autonomously based on location information (STAWISZYNSKI, para. 36).


Regarding claim 11, NAI discloses a shoulder Speaker Microphone ("SM") device (NAI abstract), comprising: 
a microphone disposed in the housing and configured to capture audio (as cited above, i.e. (fig.3, 9 - speaker and 8, 9- microphone); 
a thermal imaging device (as cited below, i.e. thermal camera) disposed in the housing(para. 34, i.e. camera 6 for capturing images or videos);
configured to capture thermal images when activated (as cited above, and para. 18, i.e. streaming the video to the center controlling station, i.e. to the infrastructure RAN directly); a processor disposed in the housing and 
configured to perform operations to cause the thermal images to be streamed over a network (RAN as cited above for stream video, where RAN is disclosed as wireless infrastructure radio access network, i.e. a network).; 
a housing (para. 45, i.e. housing with 360 rotatable holding structure); 
an audio (para. 24, i.e housing for wearing the policemen mic) transducer (as cited below, i.e. speaker and microphone) disposed in the housing and configured to output audio (fig.3, 9 - speaker and 8, 9- microphone); 
an interface (Fig. 5, para. 40,interface for connection and manual operation input) disposed in the housing and configured to facilitate a connection (Fig. 5, connection between the radio and camera ) between the shoulder SM device and an external radio (Fig. 5, radio as shown); and a coupler (as cited 
Although NAI discloses a thermal imaging device integrated with the shoulder SM device as cited above, it is noted that NAI is silent about activating a thermal imaging device integrated with the shoulder SM device when the shoulder SM device resides at a location of an incident event as claimed.
However, STAWISZYNSKI discloses the thermal imaging device disposed in the housing, configured to be activated when the shoulder SM device resides at a location of an incident event (para. 36, i.e. determining a threshold distance, identifying and dispatching a robotic drone camera to the location of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.

Regarding claim 12, NAI discloses the method according to claim 11, wherein activation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device (NAI, para. 33, i.e. manual capturing images),
It is noted that NAI is silent about automatically in response to a signal received from a remote device as claimed.
However, STAWISZYNSKI discloses automatically in response to a signal received from a remote device (STAWISZYNSKI, as cited above for distance activating i.e. capturing the imaging while within distance), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.

Regarding claim 13, NAI further discloses the method according to claim 11, further comprising a display disposed in the housing and configured to display the thermal images in real-time or near real-time. (NAI, para. 32, i.e. checking the images real-time with display integrated with the SM device).

Regarding claim 16, NAI discloses the method according to claim 1, wherein activation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device (NAI, para. 33, i.e. manual capturing images),
It is noted that NAI is silent about the alarm, alert or notification causes one or more individuals to be dispatched to the last known location of the injured or unresponsive person as claimed.
However, STAWISZYNSKI discloses the method according to claim 15, wherein the alarm, alert or notification causes one or more individuals to be dispatched (STAWISZYNSKI, para. 66, notification to issue for asking for dispatching, i.e. dispatch request) to the last known location of the injured or unresponsive person.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal 


Regarding claim 18, NAI further discloses shoulder SM device according to claim 11, further comprising a memory (NAI, Fig. 2, memory connected with the images, para. 29) disposed in the housing in which the thermal images are stored (STAWISZYNSKI, para. 61).

Regarding claim 19, NAI discloses the method according to claim 1.
It is noted that NAI is silent about deactivating the thermal imaging device when the incident event is resolved, the user of the radio has checked-out of the incident event, or the shoulder SM device no longer resides at a location of the incident event as claimed.
However, STAWISZYNSKI discloses the shoulder SM device according to claim 11, wherein the thermal imaging device is further configured to be deactivated (STAWISZYNSKI, para. 33, i.e. the camera needs to check the distance, and other criteria to see whether they should be activated, if not, then they will deactivate, even go into deactivate mode per the citation below) the thermal imaging device when the incident event is resolved, the user of the radio has checked-out of the incident event, or the shoulder SM device no longer resides at a location of the incident event (Fig. 3, per the disclosure of the STAWISZYNSKI, the activation of the camera is based on the threshold distance, when the camera is not within the threshold distance, according to step 304, it will not detect instruction or command, then the camera shall be deactivated, see para. 58, selective activating one camera, therefore deactivating the other cameras, the other cameras can be in inactive mode, i.e. deactivative mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal 

Regarding claim 20, NAI discloses the method according to claim 19.
It is noted that NAI is silent about wherein deactivation of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device, automatically in response to a signal received from a remote device, automatically in response to a voice command, or autonomously based on location information as claimed.
However, STAWISZYNSKI discloses the method according to claim 19, wherein deactivation (Fig. 3, per the disclosure of the STAWISZYNSKI, the activation of the camera is based on the threshold distance, when the camera is not within the threshold distance, according to step 304, it will not detect instruction or command, then the camera shall be deactivated, see para. 58, selective activating one camera, therefore deactivating the other cameras, the other cameras can be in inactive mode, i.e. deactivative mode) of the thermal imaging device is achieved through a user-software interaction facilitated by a user interface element of the shoulder SM device, automatically in response to a signal (STAWISZYNSKI, para. 36, activating the camera when within the threshold distance) received from a remote device (STAWISZYNSKI, para. 74, command from central unit), automatically in response to a voice command, or autonomously based on location information (STAWISZYNSKI, para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI of integrated thermal imaging device by adding STAWISZYNSKI's teaching of location of interest so as to have benefit of reducing compute-power to provide real-time notification of potential dangerous situations.


s 4-5, 14-15, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nai et al. CN202652444U hereinafter “Nai” (ISR), in view of  STAWISZYNSKI et al. (US 2021/0286980 Al, hereinafter “STAWISZYNSKI”), still further in view of  Suriani (Sensors 2013, 13, 9966-9998; doi:10.3390/s130809966 “Sudden Event Recognition: A Survey”, hereinafter “Suriani”)

Regarding claim 4, NAI/STAWISZYNSKI discloses the method according to claim 1 of detecting events based on thermal images (see citation of claim 1).
It is noted that NAI/STAWISZYNSKI is silent about detecting an injured or unresponsive person based on at least one of the thermal images and location information generated by a location device of the shoulder SM device or radio as claimed.
However, SURIANI discloses further comprising detecting an injured or unresponsive person (SURIANI, Table 2, i.e. fall people, i.e. an injured person).
based on at least one of the thermal images (as cited in NAI above, NAI, thermal image) and location information (STAWISZYNSKI, Abstract) generated by a location device (as cited above, i.e. current location for activation of imaging) of the shoulder SM device or radio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location awared thermal imaging/audio/Mic in combination by adding SURIANI's teaching of detecting injured person based on images so as to have benefit of immediate mitigation to alert the relevant authorities to deal with a situation.

Regarding claim 5, NAI/STAWISZYNSKI discloses the method according to claim 1 of detecting events based on thermal images (see citation of claim 1).
It is noted that NAI/STAWISZYNSKI is silent about issuing an alarm as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location aware thermal imaging/audio/Mic in combination by adding SURIANI's teaching of detecting injured person based on images so as to have benefit of immediate mitigation to alert the relevant authorities to deal with a situation.

Regarding claim 14, NAI/STAWISZYNSKI discloses the method according to claim 11 of detecting events based on thermal images (see citation of claim 11).
It is noted that NAI/STAWISZYNSKI is silent about wherein the processor is further configured to detect an injured or unresponsive person based on at least one of the thermal images and location information.as claimed.
However, SURIANI discloses the shoulder SM device according to claim 11, wherein the processor is further configured to detect an injured or unresponsive person (SURIANI, Table 2, i.e. fall people, i.e. an injured person) based on at least one of the thermal images (NAI, thermal image) and location information (STAWISZYNSKI, Abstract) generated by a location device (as cited above, i.e. current location for activation of imaging) of the shoulder SM device or radio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location aware thermal imaging/audio/Mic in combination by adding SURIANI's teaching of detecting injured person based on images so as to have benefit of immediate mitigation to alert the relevant authorities to deal with a situation.

Regarding claim 15, NAI/STAWISZYNSKI discloses the method according to claim 11 of detecting events based on thermal images (see citation of claim 11).
It is noted that NAI/STAWISZYNSKI is silent about wherein the processor is further configured to detect an injured or unresponsive person based on at least one of the thermal images and location information.as claimed.
However, SURIANI discloses the shoulder SM device according to claim 11, wherein the processor is further configured to cause issuance of issuing an alarm (SURIANI, Table 7, i.e. an alarm event), alert or notification indicating that an injured or unresponsive person has been detected (SURIANI, Table 2, i.e. fall people, i.e. an injured person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location aware thermal imaging/audio/Mic in combination by adding SURIANI's teaching of detecting injured person based on images so as to have benefit of immediate mitigation to alert the relevant authorities to deal with a situation.

Regarding claim 7, NAI/STAWISZYNSKI discloses the method according to claim 1.
It is noted that NAI/STAWISZYNSKI is silent about tracking movement of the injured or unresponsive person based on at least the thermal images as claimed.
However, SURIANI discloses the method according to claim 4, further comprising tracking movement of the injured or unresponsive person (SURIANI, tracking) based on at least the thermal images (SURIANI, para. 35, discloses infrared sensors, i.e. for providing thermal images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location 

Regarding claim 17, NAI/STAWISZYNSKI discloses the method according to claim 1.
It is noted that NAI/STAWISZYNSKI is silent about tracking movement of the injured or unresponsive person based on at least the thermal images as claimed.
However, SURIANI discloses the shoulder SM device according to claim 14, wherein the processor is further configured to track movement of the injured or unresponsive person (SURIANI, tracking) based on at least the thermal images (SURIANI, para. 35, discloses infrared sensors, i.e. for providing thermal images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of NAI and STAWISZYNSKI’ location aware thermal imaging/audio/Mic in combination by adding SURIANI's teaching of detecting injured person based on images so as to have benefit of immediate mitigation to alert the relevant authorities to deal with a situation.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,028,405 B2 PERSONAL MONITORING SYSTEM
US 2015/0350902 Al ANOMALOUS BEHAVIOR DETECTION USING RADIO FREQUENCY FINGERPRINTS AND ACCESS CREDENTIALS
US 20160216130 A1 [1166] At 6610, one or more operations (e.g., from a set of navigational operations, such as a set of instructions generated and/or provided by a navigation instruction application) associated with a relatively lower likelihood of compliance can be identified. In certain implementations, such a relatively lower likelihood of compliance (e.g., with respect to the referenced operation) can be determined based on one or more geographic locations (e.g., a location at which the device or vehicle is traveling or present in—for example, in the left-most lane of a highway when the user is being directed to exit very shortly via the right-most lane of the highway), a speed (e.g., a speed at which the operation is relatively less likely to be complied with—for example, if the vehicle is traveling at 50 miles per hour and is expected to stop shortly), and/or a device state of the device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485